DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima US 20120119593.

Regarding claim 1, Yajima US 20120119593 discloses a support frame (10 in Fig. 1) comprising: 
a frame body (12 in Fig. 1) having a first guiding rail (22 on the left in Fig. 3; hereinafter referred to as 22) and a second guiding rail (22 on the right in Fig. 3; hereinafter referred to as other 22), 
the first guiding rail (22) being opposite to the second guiding rail (other 22 as depicted in Fig. 3), 
the first guiding rail (22) being made of a magnetic induction material (see [0070]); and 
a sliding module (14 in Fig. 3) slidably disposed on the frame body (12), 
the sliding module (14) comprising a plurality of first spherical bodies (24 in Fig. 3) and a plurality of second spherical bodies (other 24 in Fig. 3), 
the first spherical bodies (24) rotatably abutting against the first guiding rail (22), 
the second spherical bodies (other 24) rotatably abutting against the second guiding rail (other 22), 
at least one of the first spherical bodies (24) being a magnetic ball (see [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN 206545761 U in view of Yajima US 20120119593.

Regarding claim 1, Chen CN 206545761 discloses a support frame (2 in Fig. 1) comprising: 
a frame body (10 in Fig. 1) having a first guiding rail (11 in Fig. 2) and a second guiding rail (13 in Fig. 2), 
the first guiding rail (11) being opposite to the second guiding rail (13 as depicted in Fig. 2); and 
a sliding module (20/3 in Fig. 1-2 and 13) slidably disposed on the frame body (10), 
the sliding module (20/3) comprising a plurality of first spherical bodies (30 in Fig. 2) and a plurality of second spherical bodies (other 30 in Fig. 2), 
the first spherical bodies (30) rotatably abutting against the first guiding rail (11), 
the second spherical bodies (other 30) rotatably abutting against the second guiding rail (13).
Chen does not explicitly disclose that the first guiding rail being made of a magnetic induction material; and at least one of the first spherical bodies being a magnetic ball.
However, Yajima US 20120119593 discloses a first guiding rail (22) being made of a magnetic induction material (see [0070]); and at least one of a plurality of first spherical bodies (24) being a magnetic ball (see [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first guiding rail being made of a magnetic induction material; and at least one of the first spherical bodies being a magnetic ball, as taught by Yajima, in order to provide a robust structure.


    PNG
    media_image1.png
    360
    758
    media_image1.png
    Greyscale

Regarding claim 2, Chen in view of Yajima discloses the support frame of claim 1, wherein the sliding module (20/3 of Chen) further comprises a sliding member (20 of Chen), 
a first fixing member (21’ in annotated Fig. 3 of Chen) and a second fixing member (21 in Fig. 2 of Chen), 
the first fixing member (21’ of Chen) and the second fixing member (21 of Chen) are disposed at opposite sides of the sliding member (20 as depicted in Fig. 2 of Chen); 
the first spherical bodies (30 of Chen) are rotatably disposed on the first fixing member (21’ of Chen) and 
the first fixing member (21’ of Chen) is slidably disposed in the first guiding rail (11 of Chen), such that the first spherical bodies (30 of Chen) rotatably abut against the first guiding rail (11 as depicted in Fig. 2 of Chen); 
the second spherical bodies (other 30 of Chen) are rotatably disposed on the second fixing member (21 of Chen) and 
the second fixing member (21 of Chen) is slidably disposed in the second guiding rail (13 of Chen), such that the second spherical bodies (other 30 of Chen) rotatably abut against the second guiding rail (13 as depicted in Fig. 2 of Chen).

Regarding claim 3, Chen in view of Yajima discloses the support frame of claim 2, wherein the sliding module (20/3 of Chen) further comprises a first cover (portion 41 of 40 in Fig. 2 and 5 of Chen) and a second cover (portion 41 of other 40 in Fig. 2 and 5 of Chen), 
the first cover (portion 41 of 40 of Chen) is disposed on the first fixing member (21’ of Chen) to position the first spherical bodies (30 of Chen) on the first fixing member (21’ of Chen), and 
the second cover (portion 41 of other 40 of Chen) is disposed on the second fixing member (21 of Chen) to position the second spherical bodies (other 30 of Chen) on the second fixing member (21 as depicted in Fig. 2 of Chen).

Regarding claim 4, Chen in view of Yajima discloses the support frame of claim 1.
Chen does not explicitly disclose that all the first spherical bodies (30 of Chen) are magnetic balls.
However, Yajima discloses alternatively arranged balls 24 are magnetic in order to suppress frictional drag between the balls.
Given that  the spherical bodies of Chen are separated by the surface of 41 in Fig. 2, 5 and 6, there would not be a need to suppress frictional drag between the balls.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have all the first spherical bodies of Chen be magnetic balls, with the teachings of Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 5, Chen in view of Yajima discloses the support frame of claim 1, wherein the second guiding rail (13 of Chen) is made of a magnetic induction material (as modified by [0070] of Yajima). 
Chen does not explicitly discloses that at least one of the second spherical bodies is a magnetic ball.
However, Yajima discloses at least one of a plurality of second spherical bodies (24) is a magnetic ball (see [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have at least one of the second spherical bodies be a magnetic ball, as taught by Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 6, Chen in view of Yajima discloses the support frame of claim 5.
Chen does not explicitly disclose that all the second spherical bodies are magnetic balls.
However, Yajima discloses alternatively arranged balls 24 are magnetic in order to suppress frictional drag between the balls.
Given that  the spherical bodies of Chen are separated by the surface of 41 in Fig. 2, 5 and 6, there would not be a need to suppress frictional drag between the balls.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have all the second spherical bodies of Chen be magnetic balls, with the teachings of Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 7, Chen in view of Yajima discloses the support frame of claim 1, wherein the sliding module (20/3 of Chen) further comprises a plurality of third spherical bodies (31 of Chen), 
the third spherical bodies (31 of Chen) rotatably abut against a side wall (bottom wall of 10 in Fig. 2 and 4 of Chen) of the frame body (10 of Chen), 
the side wall (bottom wall of 10 of Chen) is located between the first guiding rail (11 of Chen) and the second guiding rail (13 as depicted in Fig. 2 of Chen), and 
the side wall (bottom wall of 10 of Chen)  is made of a magnetic induction material (as modified by [0070] of Yajima).
Chen does not explicitly discloses that at least one of the third spherical bodies is a magnetic ball.
However, Yajima discloses at least one of a plurality of spherical bodies (24) is a magnetic ball (see [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have at least one of the third spherical bodies be a magnetic ball, as taught by Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 8, Chen in view of Yajima discloses the support frame of claim 7, wherein the sliding module (20/3 of Chen) further comprises a third fixing member (23 of Chen); 
the third spherical bodies (31 of Chen) are rotatably disposed on the third fixing member (31 of Chen) and 
the third fixing member (13 of Chen) is slidably disposed with respect to the side wall (bottom wall of 10 of Chen), such that the third spherical bodies (31 of Chen) rotatably abut against the side wall (bottom wall of 10 as depicted in Fig. 2).

Regarding claim 9, Chen in view of Yajima discloses the support frame of claim 8, wherein the sliding module further comprises a third cover (portion 42 of 40 in Fig. 2 and 5 of Chen) and the third cover (portion 42 of 40 of Chen) is disposed on the third fixing member (23 of Chen) to position the third spherical bodies (31 of Chen) on the third fixing member (23 as depicted in Fig. 2 of Chen).

Regarding claim 10, Chen in view of Yajima discloses the support frame of claim 7. 
Chen does not explicitly disclose that all the third spherical bodies are magnetic balls.
However, Yajima discloses alternatively arranged balls 24 are magnetic in order to suppress frictional drag between the balls.
Given that  the spherical bodies of Chen are separated by the surface of 42 in Fig. 2, 5 and 6, there would not be a need to suppress frictional drag between the balls.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have all the third spherical bodies of Chen be magnetic balls, with the teachings of Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 11, Chen discloses a display device (device of Fig. 1) comprising: 
a support frame (2 in Fig. 1) comprising: 
a frame body (10 in Fig. 1) having a first guiding rail (11 in Fig. 2) and a second guiding rail (13 in Fig. 2), 
the first guiding rail (11) being opposite to the second guiding rail (13 as depicted in Fig. 2); and 
a sliding module (20/3 in Fig. 1-2 and 13) slidably disposed on the frame body (10), 
the sliding module (20/3) comprising a plurality of first spherical bodies (30 in Fig. 2) and a plurality of second spherical bodies (other 30 in Fig. 2), 
the first spherical bodies (30) rotatably abutting against the first guiding rail (11), 
the second spherical bodies (other 30) rotatably abutting against the second guiding rail (13); and 
a display unit (display screen not shown see abstract) disposed on the sliding module (20/3).
Chen does not explicitly disclose that the first guiding rail being made of a magnetic induction material; and at least one of the first spherical bodies being a magnetic ball.
However, Yajima US 20120119593 discloses a first guiding rail (22) being made of a magnetic induction material (see [0070]); and at least one of a plurality of first spherical bodies (24) being a magnetic ball (see [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first guiding rail being made of a magnetic induction material; and at least one of the first spherical bodies being a magnetic ball, as taught by Yajima, in order to provide a robust structure.

Regarding claim 12, Chen in view of Yajima discloses the display device of claim 11, wherein the sliding module (20/3 of Chen) further comprises a sliding member (20 of Chen), 
a first fixing member (21’ in annotated Fig. 3 of Chen) and a second fixing member (21 in Fig. 2 of Chen), 
the first fixing member (21’ of Chen) and the second fixing member (21 of Chen) are disposed at opposite sides of the sliding member (20 as depicted in Fig. 2 of Chen); 
the first spherical bodies (30 of Chen) are rotatably disposed on the first fixing member (21’ of Chen) and 
the first fixing member (21’ of Chen) is slidably disposed in the first guiding rail (11 of Chen), such that the first spherical bodies (30 of Chen) rotatably abut against the first guiding rail (11 as depicted in Fig. 2 of Chen); 
the second spherical bodies (other 30 of Chen) are rotatably disposed on the second fixing member (21 of Chen) and 
the second fixing member (21 of Chen) is slidably disposed in the second guiding rail (13 of Chen), such that the second spherical bodies (other 30 of Chen) rotatably abut against the second guiding rail (13 as depicted in Fig. 2 of Chen).

Regarding claim 13, Chen in view of Yajima discloses the display device of claim 12, wherein the sliding module (20/3 of Chen) further comprises a first cover (portion 41 of 40 in Fig. 2 and 5 of Chen) and a second cover (portion 41 of other 40 in Fig. 2 and 5 of Chen), 
the first cover (portion 41 of 40 of Chen) is disposed on the first fixing member (21’ of Chen) to position the first spherical bodies (30 of Chen) on the first fixing member (21’ of Chen), and 
the second cover (portion 41 of other 40 of Chen) is disposed on the second fixing member (21 of Chen) to position the second spherical bodies (other 30 of Chen) on the second fixing member (21 as depicted in Fig. 2 of Chen).

Regarding claim 14, Chen in view of Yajima discloses the display device of claim 11.
Chen does not explicitly disclose that all the first spherical bodies are magnetic balls.
However, Yajima discloses alternatively arranged balls 24 are magnetic in order to suppress frictional drag between the balls.
Given that  the spherical bodies of Chen are separated by the surface of 41 in Fig. 2, 5 and 6, there would not be a need to suppress frictional drag between the balls.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have all the first spherical bodies of Chen be magnetic balls, with the teachings of Yajima, in order to further secure the balls and provide smooth displacement.
 
Regarding claim 15, Chen in view of Yajima discloses the display device of claim 11, wherein the second guiding rail (13 of Chen) is made of a magnetic induction material (as modified by [0070] of Yajima). 
Chen does not explicitly discloses that at least one of the second spherical bodies is a magnetic ball.
However, Yajima discloses at least one of a plurality of second spherical bodies (24) is a magnetic ball (see [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have at least one of the second spherical bodies be a magnetic ball, as taught by Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 16, Chen in view of Yajima discloses the display device of claim 15.
Chen does not explicitly disclose that all the second spherical bodies are magnetic balls.
However, Yajima discloses alternatively arranged balls 24 are magnetic in order to suppress frictional drag between the balls.
Given that  the spherical bodies of Chen are separated by the surface of 41 in Fig. 2, 5 and 6, there would not be a need to suppress frictional drag between the balls.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have all the second spherical bodies of Chen be magnetic balls, with the teachings of Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 17, Chen in view of Yajima discloses the display device of claim 11, wherein the sliding module (20/3 of Chen) further comprises a plurality of third spherical bodies (31 of Chen), 
the third spherical bodies (31 of Chen) rotatably abut against a side wall (bottom wall of 10 in Fig. 2 and 4 of Chen) of the frame body (10 of Chen), 
the side wall (bottom wall of 10) is located between the first guiding rail (11 of Chen) and the second guiding rail (13 as depicted in Fig. 2 of Chen), and 
the side wall (bottom wall of 10 of Chen)  is made of a magnetic induction material (as modified by [0070] of Yajima).
Chen does not explicitly discloses that at least one of the third spherical bodies is a magnetic ball.
However, Yajima discloses at least one of a plurality of spherical bodies (24) is a magnetic ball (see [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have at least one of the third spherical bodies be a magnetic ball, as taught by Yajima, in order to further secure the balls and provide smooth displacement.

Regarding claim 18, Chen in view of Yajima discloses the display device of claim 17, wherein the sliding module (20/3 of Chen) further comprises a third fixing member (23 of Chen); 
the third spherical bodies (31 of Chen) are rotatably disposed on the third fixing member (31 of Chen) and 
the third fixing member (13 of Chen) is slidably disposed with respect to the side wall (bottom wall of 10 of Chen), such that the third spherical bodies (31 of Chen) rotatably abut against the side wall (bottom wall of 10 as depicted in Fig. 2 of Chen).

Regarding claim 19, Chen in view of Yajima discloses the display device of claim 18, wherein the sliding module further comprises a third cover (portion 42 of 40 in Fig. 2 and 5 of Chen) and the third cover (portion 42 of 40 of Chen) is disposed on the third fixing member (23 of Chen) to position the third spherical bodies (31 of Chen) on the third fixing member (23 as depicted in Fig. 2 of Chen).

Regarding claim 20, Chen in view of Yajima discloses the display device of claim 17, Chen does not explicitly disclose that all the third spherical bodies are magnetic balls.
However, Yajima discloses alternatively arranged balls 24 are magnetic in order to suppress frictional drag between the balls.
Given that  the spherical bodies of Chen are separated by the surface of 42 in Fig. 2, 5 and 6, there would not be a need to suppress frictional drag between the balls.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have all the third spherical bodies of Chen be magnetic balls, with the teachings of Yajima, in order to further secure the balls and provide smooth displacement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chin US 20170219158 Fig. 1; Hsu  US 20180045361 Fig. 1 and 5; Yen US 20180363836 Fig. 3;  Saez US 20050284991 Fig. 2; disclose a vertically adjustable display stand with railings;
Bader US 5763965 Fig. 1a-c disclose a linearly displaceable support frame with railings and a plurality of spherical balls. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841